Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 1 of 11

AO BSA (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Aetion

UNITED STATES DISTRICT COURT
for the

Middle District of Pennsylvania

 

Consumer Financia| Protection Bureau
Plat'nti@:"- _ _

v.
Navient Corporation, et a|.

 

Civil Action No. 3ZCV-17-00101

v\./\./`/\/\J

defener
SUBPOENA TO TESTIFY AT A DEPOSITION lN A CIVIL ACTION

To: Seth Frotman

 

 

(Name ofperso_nr_¢;\vharu this subpoena is directe@

Q{ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment
See Exhiblt1

 

 

' Place: W"merHale Omce Date and Time: _
1875 Pennsylvania Avenue, NW .
washington Dc 20006 _ 1?'24/ 2018 9‘°° am

 

The deposition will be recorded by this method: Vid_e¢i_a_pe

 

 

Cl Production: You, or your representatives must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g). relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: _{_0! Z¢_' M'J_
CLERK OF COURT
OR W
steam .,fei...',k austqu clerk non y-H.-%¢
i'

The name, address, e-mail address, and telephone number of the attorney representing (name of parry) g
Navient C°rp°ra"°"- et a'- g , who issues or requests this subpoena, are:

Danlel kearneyib?$ Pennsylvania Ave. NW, Washington, DC ZE(FJlJ_b:, Danlel.Kearney@wl|merhale.com,
LZQZ.L§§HU_

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 2 of 11

AO 88A (Rev. 02/|4) Subpoena to Testify at a Deposition in a Civil Action (Fage 2)

Civil Action No. 3ICV-l7-00101

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed R. Civ. P. 45.)

I received this subpoena for (nam¢.= afmdividualand¢irle. lfany)

 

on (dale)

Cl l served the subpoena by delivering a copy to the named individual as follows:

 

 

On (dale) ; 01‘

 

Cl l returned the subpoena unexecuted beeause:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
_ tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
$

My fees are $ for travel and $ for services, for a total of $ 0.00

l declare under penalty of perjury that this information is true.

Date:
Server ’.r signature

 

Printed name and title

Server 's address

Additional information regarding attempted service, etc.:

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 3 of 11

AO BBA (Rev. 02/14) Subpoena to Tcslify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effcctive 12/1/13)

(e) Plaee ol' Compllance.

(I] Fora Trtai, Heorirrg, or Daoon'rlon. A subpoena may command a
person to attend a crial, hearing or deposition only as follows:
(A} within 100 miles of where the person residec, is employed or
regularly transacts business in person: or
(B) within the state where the person rcsldes, is employed, or regularly
u'ansacts business in perscn, if the person
(l) is a party or a party’s ofticer; or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) For other DIscavery. A subpoena may command:

{A) production ofclocruncnts. electronically stored information, or
tangible things at a place within 100 miles of where the person rcsides, is
employed or regularly transacts business i.n pcrson: sad

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Snbject to a Subpoena; Enforcement.

(l] Avoiding Und'rre Bordea or Erpen.re,' Sondiorrs. A party or attorney
responsible For issuing and serving a subpoena must take reasonable steps
to avoid imposing \mdue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction-which may include
lost earnings and reasonable attomey‘s fees-on a party or attorney who
fails to comply.

(2) Cammand to Praduce Malerialr or Permi¢ Insp¢ction.

(A) Appearance Nor Requlred A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection ol`prcmiscs, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) 0b_/ectlon.r. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing or
sampling any or all of the materials or to inspecting the premises_or to
producing electronically stored information in the form or forms requested
The objection must bc served before the earlier of the time specified for
compliance or 14 days after the subpoena is served lfan objection is msde,
the following rules apply:

(l} At any time. on notice to thc cormnsndcd pcrson, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ll) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party's officer from
significant expense resulting nom compliance

(3) Qua.rhlng or Madlfylng n Subpoemr.

(A) When Requrreri On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(|) fails to allow a reasonable time to comply;

(il) requi.rts a person to comply beyond the geographical limits
specified in Rule 45(c);

(l|l) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(lv) subjects a person tc undue burden.-

(B) When Permltred To protect a person subject to or affected by a

subpoena the ootu't for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(l) disclosing a cadc secret or other conhdcntial research, development
or commercial information; or

(ii) disclosing an unretaincd expert‘s opinion or information that does
not describe specitic occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) bpec{)j)lng Corrdirlon.r as an Alterrrorl‘ve. in the circumstances
described in Rule 45(d][ijB), the court may, instead of quashing or
modifying a subpoena order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Dutles ln Respondlng to a Subpoena.

(l) Frodudng Docrrruerrtr or E’iecrrorricoily Stored information These
procedures apply to producing doctrinan or electronically stored
infonnation:

(A) Doz:rrmenrs. A person responding to n subpoena Lo produce documents
must produce them as they are kept in the ordinary course of business or
must organize end label them to correspond to the categories in the demand

{B) Formfor Producing Electronicoil_lr Stored iryitrrrrotion Not Speoi|'ied
lfa subpoena does not specify a form for producing electronically stored
htforrnalion, the person responding rrurst produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms

(C) Eiecrronicoi[y Storsd ln_,tirrrrtollorr Pmdrrced irt Onl‘y O)re Fomr. The
person responding need not produce the same elecnonicelly stored
information in more than one ibrm.

{D) Inooressrble Eieco'onicoh§) Srored lrr"omrorron, The person
responding need not provide discovery ofeleenonically stored information
from sources that the person identifies as not reasonably accessible because
ol`undue burden or cost Orr motion to compel discovery or for a protective
ordor, the person responding must show that thc information is not
rmonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering l.be limitations ol'Rule
26{\>`}(2](£`). The court may specify conditions for the discovery

(2} Clolmlng Frtvl!¢ge or Prorecrlorr. l _
{A) information erirhsld, A person withholding subpoenaed rnfonnatro_n
under a claim that it is privileged or subject to protection as trial-preparation

material must:

(i) expressly make the cloim`. and

(ll) describe the nuttu'e ofthe withheld documents, conm'tunicatlona or
tangible things in n manner that, without revealing information itself
privileged or protected will enable the parties to assess the claim

[B] lryi)rmal'ron Froduced. If information produced in response to tl

subpoena is subject to a claim of privilege or ot`protection as
trial-preparation maleriol, thc person making the claim may notify any party
that received the inlbrmation ofthe claim and the basis for it Atter being
notified s party must promptly rcturn, sequester. or destroy the specified
information and any copies it has'. must not use or disclose the miomation
until the claim is resolved; must take reasonable steps to retrieve the
information ifthe party disclosed it before beln notitied; and may promptly
present the information under seal to the com or the district where
compliance is required for a determination ofthe claim The person who
produced the mfcnnation must preserve the information until the claim is
resolvedl

(g) Corttem pt.

The court for the district where compliance is required-and also, alter a
motion is hansferred, the issuing oourt-may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. F. 45(e) Committee Note (20|3).

 

 

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 4 of 11

EXhibit 1

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 5 of 11

EXHIBIT 1
DEFINITIONS

l. The term “Action” refers to the above-captioned action.

2. The term “Complaint” refers to the complaint filed on January 18, 2017
by the CFPB in this Action (Docket No. 17-00101).

3. The term “Servicing Practices” refers to student loan servicing policies
and practices, including Communications regarding repayment options and
forbearance, Communications regarding renewal of income-driven repayment
options, Communications regarding eligibility for cosigner release, payment
processing, and credit reporting for disabled Borrowers.

4. The terms “and” and “or” have both conjunctive and disjunctive
meanings All use of language in the following Deposition Topics that appears in the
conjunctive form specifically includes the disjunctive form, and vice versa. All
words that are used in their singular form include the plural form, and vice versa.
The past tense shall be construed to include the present tense, and vice versa.

5. The term “all” means all, each, any, and every.

6. The term “Borrower” means any individual borrower of student loans.

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 6 of 11

7. The term “BCFP” means the Bureau of Consumer Financial Protection,
including its officers and employees.

8. The term “including” means including without limitation.

9. The term “Communication” means the transmission, sending, and/or
receipt of information of any kind by and/or through any means, including, but not
limited to, speech, writings, language, computer electronics of any kind, magnetic
tape, video tape, photographs, graphs, symbols, signs, magnetic disks, sound, radio
and/or video signal, telephone, teletype, telecommunication, telegram, microfilm,
microfxche, and/or other media of any kind.

lO. The term “Person” means any natural person or any business, legal or
governmental entity or association

ll. The term “relating to” means discussing, identifying, describing,
reflecting, containing, analyzing, studying, reporting, commenting, evidencing,
constituting, comprising, showing, setting forth, considering, recommending,
concerning, explaining, referring to, or pertaining to, in whole or in part.

12. The term “Investigation” means the BCFP’s investigation of Navient

Corporation, Navient Solutions, and Pioneer for alleged violations of the Consumer

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 7 of 11

Financial Protection Act, the Fair Debt Collection Practices Act, and the Fair Credit
Reporting Act continuing until the commencement of the Action.

13. The term “Navient Corporation” means Navient Corporation, as well
as its predecessors in interest and successors in interest.

l4. The term “Navient Solutions” means Navient Solutions, LLC, as well
as its predecessors in interest and successors in interest.

15. The term “Pioneer” means Pioneer Credit Recovery, Inc., as well as its
predecessors in interest and successors in interest.

16. The term “Defendants” means Navient Corporation, Navient Solutions,
and Pioneer, collectively.

l7, The term “Relevant Time Period” means June l7, 2009 through January
18, 2017.

18. The term “Third Party” means any Person or entity not named in this
Action.

19. The term “Federal Loan Rehabilitation Program” means any program
in which a borrower with federal student loans can bring those loans out of default

status by making a series of on-tirne payments, including the programs described at

34 C.F.R. 674.39 and 34 C.F.R. 682.405.

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 8 of 11

20. The term “U.S. Department of Education” means the U.S. Department
of Education and any offices, agencies, divisions, branches, or components within
the U.S. Department of Education (including the Office of Federal Student Aid and
the Office of the General Counsel).

21. The present tense shall include the past tense and the past tense shall
include the present tense as necessary to bring within the scope of these Deposition
Topics any information that might otherwise be construed to be outside their scope.

22. The singular shall include the plural and the plural shall include the
singular as necessary to bring within the scope of these Deposition Topics any
information that might otherwise be construed to be outside their scope.

23. The use of any Definition for the purposes of this Deposition shall not
be deemed to constitute an agreement or acknowledgement on the part of Defendants
that such definition is accurate, meaningful, or appropriate for any other purpose in

this Action.

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 9 of 11

TOPICS FOR DEPOSITION

The deposition will cover your former role as student loan ombudsman at
the BCFP, including but not limited to:

l. Your knowledge of, participation in, and Communications related to
the Investigation and the Servicing Practices alleged in the Complaint.

2. Your knowledge of, participation in, and Communications related to
the BCFP’s decisions, actions, and/or statements in connection with the Action.

3. Your communications and interactions with Third Parties, including the
U.S. Department of Education and any other federal agencies, any State Attomey
General, any members or staff of the U.S. Congress, consumer advocacy
organizations, any employee, agent, or officer of the BCFP, and/or the media,
relating to the Investigation or Action.

4. Your knowledge of the factual basis of the allegations in the
Complaint.

5. Your public statements during the Relevant Time Period relating to
the Investigation or this Action.

6. Your knowledge of and involvement in Communications between the

BCFP and the U.S. Department of Education relating to proposed and final rules,

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 10 of 11

regulations, and guidance the BCFP or Department of Education considered or
issued relating to Servicing Practices or Communications relating to the Federal
Loan Rehabilitation Program that are the subject of allegations in the BCFP’s
Complaint filed in this Action.

7. The circumstances of your resignation from the BCFP.

8. The steps you have taken to prepare to answer questions on the

foregoing topics.

Case 3:17-CV-OOlOl-RDI\/| Document125-2 Filed 12/04/18 Page 11 of 11

1 ;o 1 ased umwa mas :w a/w'vd wm wno>>v wawasmq¢ia szszA/\» oroz/zo/oi
ya/eH/aul/m/Jaulmuo_)

 

ueuiioi:g qieg :o; a|qued

S>loeqoa l axrl'laa Ll 00'911 :wnoiuv
lunOJDV 1U3U.le$an$!0 :w°lj
ua um :>a 3
i'<€poi pallets 136 01 v969-2€s-ris GZQZM qsto':/:o/:I

||ej) 's>paqj)a axn|aq 6u!sn swain/ied anew 'sa:)inosai
pue 'Aauoui 'au.in a/\es 0_|_ gssaugan e no/i :-)JV Sp.] 03 91 .l nO/< JO:|

17969'EEE'LL8 ||93 10 W°?'S)Pa\l:)a J¢!'5!/\ (°,SL|O!JSBI‘lb `

l )ij!iaA/uio:)'s>paqoa

l :6u!i!s!/\ Aq pag!ia/\ aq ue) >patp s!l.p, jo )iip!iuaqine pue (iaquinu iuno:)oe/Bu!inoi 'J,unouie 'oi Aed) s|!eiap aq_]_ .

ll 'iuauinooq iuauiaoe|dag a§euu[ 13 )pau; e lou sg 11 'pio:)ai >pa\.p paz!iouine ue uioii paiu!id se)v\ >paip s!uj_ .
L)pau:) s!ui inoqe suogisanb a/\eq uo!im,_lisu! lepueugj ino/i saoq

'/v\o|aq oju! aioW
gsuo!;sanb uo!un ;!pan .io queg
peai 01 iqB!| oo_L

 

 

 

 

 

 

 

lauue?$ >|39\49 93!}}° ue ql!/V\ pa|>luu/v\ io paBanuS
i!sodap a|!qotu auoqdiie\,us ey\ jawa,_»o 10 .paMa>i$ ,Ho mo
WlV ue 5“!$0 :a.le sraqwnu )|ueq ;! iu!.lda}| n
uogun igpan Jo >\ueq 212 uosiad-ul >lu! )pe|q ).Jep u! palu!ld A|JeaD
ileuu°u a)l!l llsodacl `E aBed ain jo aBpa 01 |e||eied laded 31!"1'“ 3!599 /*
)peq aq; as.lopu;| 'Z a:)eds ai!uM u! paiaiua;) )|l-l! 10|03 40 >|3\?|9 ,\
aAoqe au!| pauop aug uo mg "[ :a.le s.iaqcunu >|ueq jj nancy ,t s)|JoM rawng Kuv b
|ew;ou a)|!| risodaq K|;oauo:) pa:\ugid xi aiep!|e/\ >paq:) arp wild
s deis z deis 1 deis
v969-€€E-LL8 nev 10 wOJ'S>PSLi:)S 1!$!/\ zdla\i PaaN >Pelp 5!\41 950 01 /V\OH
g gun SM suole m K||euop,uaiu! umop ap!sdn s.ieadde )paq;)
Disbursement Acc°unt E E Thls|s: Delu);e e$:;k U$bl:'monandtv¢rl{lm\::sel\ke
voio AFTER 6 MoNTHs §”1‘.’;‘§1."§!,$£,‘.,...3°§°£.£L."§\“,.';i“£?‘;ni£".;‘.m, VV2629
(212) 571_2151 E. unmodihed |'mm me oi+glna|iilnmnl¢ docuan

h rr , anew ‘ .
Church $treet Station - PO BOX 297 m m" md

New York. NY iooos~zisi ours l 10/02/2018

 

 

Void alter 90 days
Y,§§§Tg§ lSeth Frotman $ 4 8 _ 00
Pr.iyee
lForty-eight and 00/100
Dollcirs
Sterling Nationa| Bank
Memo |COnsumer/Wi|merHa|e W
l

 

 

¢`-t‘|hcl-d oCl*-och

ll'UU EE. qul' l:D E licqu BDUl: EUC|UB ll EBU Lll'

